Citation Nr: 0328188	
Decision Date: 10/20/03    Archive Date: 10/28/03

DOCKET NO.  01-00 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to 
October 1970.  The veteran died in February 1999. The 
appellant is the veteran's widow.

This case comes before the Board of Veteran's Appeals (Board) 
on appeal of a December 1999 rating action by the Department 
of Veterans Affairs (VA) regional office (RO) located in St. 
Petersburg, Florida.

The appellant and her representative have raised the issues 
of entitlement to dependency and indemnity compensation (DIC) 
pursuant to the provisions of 38 U.S.C.A. § 1318 and 38 
U.S.C.A. § 1151.  These issues have not been adjudicated by 
the RO and are referred to the RO for appropriate action. 


REMAND

A review of the claims file shows that a VA Form 9, Appeal to 
the Board, was received by the RO in April 2003 and forwarded 
to the Board in June 2003.  In that document, the appellant 
requested a hearing at the RO before a Veterans Law Judge of 
the Board at the RO.

Accordingly, this case is REMANDED to the RO for the 
following action:

The RO should schedule the veteran for a 
VA hearing before a Veterans Law Judge of 
the Board at the St. Petersburg, Florida 
RO pursuant to 38 C.F.R. § 20.703 (2002).

When that action has been completed, the case should be 
returned to the Board for appellate review, if appropriate.  
No action is required of the appellant unless and until he 
receives further notice. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




